Citation Nr: 0334652	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for heart murmur with 
aortic calcification and valve replacement.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1974 to 
September 1977 and from February 1979 to February 1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2002, a 
statement of the case was issued in July 2002, and a 
substantive appeal was received in September 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


REMAND

Preliminary review of the record reveals a March 1982 service 
medical record referring to a "heart with split S1 loudest 
apex."  This medical record revealed a plan for lab tests 
and an EKG, but no other service records pertaining to the 
heart were found.  In an earlier December 1978 service 
medical record the veteran had indicated that he did not have 
any heart trouble.  Also, in a July 1982 medical history the 
veteran denied being told by a physician that he had a heart 
murmur.  Private medical records in June 1998 reveal that the 
veteran had severe-to-critical aortic stenosis.  The veteran 
underwent aortic valve replacement in December 1998.  Private 
medical records also reveal a grade II/VI systolic murmur. 
The veteran continues to be treated for his aortic stenosis 
condition through biannual doctor visits.  

It does appear from the record that the veteran has been 
afforded a VA medical examination in connection with his 
claim.  Recognizing the complexity of the medical questions 
involved in this case, the Board also believes a medical 
opinion is necessary.  See generally § 3.159(c)(4) (2003).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
(a) advise the veteran of the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
of the information and evidence that VA 
will seek to provide, and (c) of the 
information and evidence that the veteran 
is expected to provide.  The RO should 
ensure that such notice is in compliance 
with the holdings in Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  

2.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
ascertain the nature and etiology of the 
reported heart murmur and aortic 
stenosis.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should clearly report all 
cardiovascular disorders found to be 
present, and the examiner should clearly 
identify any disorders which are 
congenital defects.  The examiner should 
address the significance of the March 
1982 notation of a "heart with split S1 
loudest apex" in terms of whether it was 
a manifestation of any current heart 
disorder, including aortic stenosis.  A 
detailed rationale should be furnished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




